DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.         In response to the Office action dated on 09/29/2021 the Amendment has been received on 12/29/2021.
           Claims 1-12 are currently pending in this application.

Response to Arguments

3.          Applicant’s arguments, see pages 2-4, filed on 12/29/2021, with respect to claims 1-12 have been fully considered and are persuasive. Therefore, all of the previous rejections of claims 1, 2 and 4-12 in addition to objection of claim 3 provided in the previous Office action have been withdrawn. 

Allowable Subject Matter

4.          Claims 1-12 are allowed.

             With respect to claim 1, the most relevant prior art, Petschke (US PAP 2018/0235562 A1), teaches a computed tomography (CT) scanner, comprising (see abstract; Figs. 1-9; paragraphs 0002-009, 0021-0032; 0037-0039, 0044-0046, 0057, 0073, 0110, 0131; claims 1-20) 

    PNG
    media_image1.png
    542
    722
    media_image1.png
    Greyscale
a gantry (1440) including a rotating member (1007) configured to rotate about an opening configured to accommodate an object (OBJ)) being imaged (see Fig. 9; paragraphs 0124 and 1440), an X-ray source (112) fixed to the rotating member (110) and configured to radiate X-rays towards the opening of the gantry (1440); an X-ray detector comprising a detector unit (103) and a plurality of photon-counting detector elements (PCDs) (see paragraphs 0020, 0036, 0045, 0120, 0124, 0125 and 0130), the X-ray detector configured to detect the X-rays transmitted from the X-ray source (112) after having been transmitted through the opening in the gantry (see Fig. 9; paragraph 0124), which is configured to accommodate the object (OBJ) being imaged, the X-ray detector generating projection data comprising recorded counts detected at respective photon-counting detector elements comprising the X-ray detector (see paragraphs 0037-0039, 0044-0046, 0057, 0073, 0110, 0114 and 0121-0131), and the recorded counts (i) correspond to energy bins of the X-ray detector, (ii) are affected by pileup of X-rays within a detection time window, and (iii) have a pileup-affected spectrum (paragraph 0071) that is distorted relative to a true spectrum of the detected X-rays (see abstract; paragraphs 0021, 0023, 0028, 0030-0035); and processing circuitry (1470) configured to obtain a forward model (paragraph 0062) of pulse pileup that estimates the pileup-affected spectrum of the recorded counts based on an input of a pileup-corrected spectrum proposed to represent the true spectrum of the detected X-rays (see abstract; paragraphs 0021, 0023, 0028, 0030-0035), the forward model including parameters specific to the respective photon-counting detector elements but fails to explicitly teach or make obvious that the forward model representing two or more orders of pulse pileup and including a respective pileup response matrix for each one of the two or more orders of pulse pileup, and correct the projection data using the forward model to generate corrected projection data, wherein an nth-order of pulse pileup of the two or more orders of pulse pileup represents n+1 X-rays being detected at one of the photon-counting detector elements within a detection time window, and n is a positive integer as claimed in combination with all of the remaining limitations of the claim. 
             Claims 2-12 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
             Wang et al. (US PAP 2016/0202364 A1); Kato et al. (US PAP 0054454 A1) and Jin et al. (US Patent 9,220,469 B2) teach the methods and apparatus to process projection measurements, the apparatus comprising the photon-counting detectors, wherein processing circuitry configured to obtain projection data representing an irradiance of radiation detected at a plurality of detectors, the radiation having been transmitted through an object space, wherein the projection data includes a spectral dataset having a plurality of energy components, and each energy component corresponds to a sub-band of a total energy band of the radiation.
            Kappler (US PAP 2014/0072098 A1; see paragraphs 0016, 0028-0020, 0027, 0028 and 0048); Liu et al. (US PAP 2013/0058450 A1; see paragraphs 0010; 0014; 0026; 0034; 0037 and 0049-0051) and Hishide et al. (US PAP 2009/0220043 A1; see paragraphs 0037, 0044 and 0062-0063) teach the CT tomography methods and apparatus correcting projection data comprising photon counting X-ray detectors.

7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./   January 13, 2022